 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROSE V. GUTIERREZ,                                No. 1:19-cv-00861 (JDP)
12
                         Plaintiff,
13                                                      STIPULATION OF DISMISSAL AND
             v.                                         ORDER
14
      ANDREW SAUL,
15    COMMISSIONER OF
      SOCIAL SECURITY,
16
                         Defendant.
17

18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) which provides that a plaintiff
19   may dismiss an action without court order by filing “a stipulation of dismissal signed by all
20   parties who have appeared,” IT IS HEREBY STIPULATED BY ALL PARTIES, through their
21   undersigned attorneys, and with the approval of the Court, that Plaintiff voluntarily dismiss, with
22   prejudice, the above-referenced action. Each party agrees to bear their own attorney fees, costs,
23   and expenses associated with the action.
24                                                        Respectfully submitted,
25   Dated: March 11, 2020                                NEWEL LAW
26
27                                                By:     Melissa Newel
                                                          Melissa Newel
28                                                        Attorney for Plaintiff
 1                                 ROSE V. GUTIERREZ
 2

 3
     Dated: March 11, 2020         MCGREGOR W. SCOTT
 4                                 United States Attorney
                                   DEBORAH LEE STACHEL
 5                                 Regional Chief Counsel, Region IX
                                   Social Security Administration
 6

 7                           By:   Michael Marriott*
                                   MICHAEL MARRIOTT
 8                                 (*authorized by email dated 03/11/2020)
                                   Special Assistant U.S. Attorney
 9                                 Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
 1                                                  ORDER

 2            Based upon the stipulation of the parties, this matter is terminated and the Clerk of Court
 3   is directed to close this action.
 4

 5   IT IS SO ORDERED.
 6

 7   Dated:      March 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
     No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
